DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-14/21 has been entered.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7, 16-18 and 43-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lang (US 20030161861), hereinafter Lang, in view of the combination of, Long et al. (US 2008/0317932A1) hereinafter 'Long', Coleman et al (WO2011/109300A1), hereinafter Coleman and Hijden et al. (WO 2007/095977 A1) hereinafter Hijden.
Regarding claim 1, Lang teaches acereal product of claim 1, wherein the cereal product is a baked cereal product (para 43, 46). Cereal product comprising an SAG content of greater than about 15 g per 100 g of cereal product (para 22). Lang teaches of dough comprising 10-20% water (Table after para 149) and baked product with water content ranging from 7-10% (Para 24) but is silent regarding the water activity of about 0.6 to 0.9. However, cereal based baked dough products having water activity in the claimed range was known as taught by Coleman (Para 8) where water activity between 0.5 and 0.8. Hijden discloses a food product comprising slowly digestible carbohydrates with a water activity of about 0.7 or more (pg. 11, para 4). Thus, cereal based food products with slowly digestible carbohydrates or slowly 
Lang teaches cereal product of claim 1, wherein the cereal product is a baked cereal product (para 43, 46). Cereal product comprising an SAG content of greater than about 15 g per 100 g of cereal product (para 22), but does not specifically include sources buckwheat, rye, spelt, millet, triticale or combinations thereof in amounts of 10-16% by weight of the cereal product. Long discloses a food bar (para [0007]) comprising (c) a heat processable binder, (para [0020]); and (d) buckwheat in an amount of about 15 wt.% or more of the food bar (para [0008-0009]). Buckwheat has low glycemic index, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lang with Long and use seed /grains such as buckwheat to make a baked cereal product with SAG content of greater than about 15 g per 100 g and a moisture level of less than about 5 wt%.  It is noted that Applicant attaches no criticality to the buckwheat/rye or triticale form and discloses and interchangeably uses groats, grits, and cuts.  Long discloses use of buckwheat (Para 8-9) and discloses general composition where inclusion of sources like buckwheat have a low glycemic index , i.e., further increase the slowly available glucose .

Regarding claim 4, Lang discloses the cereal product of claim 1, comprising a moisture content of about 5 wt.% or more (para 24 where 7-10% moisture is taught which falls in the range of about 5%).
Regarding claim 7, Lang discloses the cereal product comprising a soft texture (para 34 table where biscuit and bread are taught). Lang discloses the cereal product of claim 2, comprising inclusions having a texture discernable from a texture of a matrix of the baked cereal product (Para 8 and para 34 and table following para 34 where biscuit and bread are taught).
Regarding claim 16, Lang discloses the cereal product of claim 2, wherein the cereal product has an unbaked SAG content and a baked SAG content, and wherein the baked SAG content is less than about 40% below the unbaked SAG content see Tables 2 and 3) and Lang does not specifically teach the pre baked SAG content in relation to the post baked SAG content. However, the pre baked SAG content pertains to the method of making the product and not the properties of the product itself. The method of making the product is not limiting to the product unless it materially affects the properties of said product. 
Regarding claim 17, Lang discloses the cereal product of claim 1, wherein the cereal product comprising an SAG content of greater than 15% based on the amount of carbohydrates in the composition (paragraphs 8 and 22). Lang further teaches that the composition comprises 60 to 90 g of carbohydrates per 100g of dry matter (paragraph 23). Therefore, the amount of SAG is greater than 13.5g per 100 g of dry matter in the baked cereal product. Lang teaches cereal based products like bread and biscuits etc. (see para 8 and para 34) which will have a crust portion and a crumb portion.Lang does not teach that the SAG content of the crust portion is greater than 15g per 100g of crust portion, and/or wherein the SAG content of the crumb portion is greater than about 15g per 100g of crumb portion. However increasing and decreasing the amount of slowly digestible carbohydrates or SAG to modify the calorie content and controlling the energy release properties of food products were known in the art as taught by Hijden where the amount of slowly digestible carbohydrate like pullulan is 0.005-35%  (See page 5, last para to Page 6 end and Page 11). Thus varying the amount of slowly available carbohydrates to alter its energy release properties were known at the time of the effective filing date of the invention as taught by Lang in view of Hijden. Thus, as addressed above at the time of the effective filing of the invention, one of ordinary skill in the art had knowledge of modifying /adjusting the slowly digestible carbohydrate or SAG content of foods based on the intended consumer. Therefore, it would have been obvious to one of ordinary skill in the art to modify the cereal product of Lang and include the SAG content of either the crust portion or crumb portion to be greater than 15g per 100g of crust/ crumb portion as recited in claim 17. One of ordinary skill in the art would have been motivated to do so at least for the purpose of accommodating the available carbohydrates or SAG content suitable for the intended consumer and/or intended use of the cereal product. 

Regarding claim 18, Lang discloses the cereal product of claims 1 and 17 above, wherein the cereal product as taught by Lang will have a crust portion and a crumb portion, the crust portion enclosing the crumb portion (para [00147-151] and tables ), wherein the biscuits, cookies and crackers are taught with SAG content. Lang does not disclose wherein the SAG content of the crumb portion per 100g of crumb portion is at least 70% of the SAG content of the crust portion per 100g of crust portion. However, since the products are made from the same dough, it follows that the SAG content of both the crust and the crumb will be similar/ same, i.e., the SAG content of crumb portion falls in the claimed range of at least 70% of the SAG content of the crust portion. However increasing and decreasing the amount of slowly digestible carbohydrates or SAG to modify the calorie content and controlling the energy release properties of food products were known in the art as taught by Hijden where the amount of slowly digestible carbohydrate like pullulan is 0.005-35%  (See page 5, last para to Page 6 end and Page 11). Thus varying the amount of slowly available carbohydrates to alter its energy release properties were known at the time of the effective filing date of the invention as taught by Lang in view of Hijden. Thus, 

Claim 43 recites that the product comprises wheat flour and up to 7% inulin, Lang discloses the cereal product of claim 1, comprising a soft texture (para 34 table where biscuit and bread are taught), made with flour, i.e., wheat flour. Lang is silent regarding inulin, however, claim “up to 7 wt%” inulin, the broadest reasonable interpretation is from “0 wt%- 7 wt%” and from which it follows that the ingredients that are optional (and hence can be 0 wt%) read on the above described broadest reasonable interpretation. Even if inulin is present it was known to include inulin in foods as is taught by applied art to Coleman. Coleman teaches of bread flour and includes soluble fiber such as inulin (Para 36). Therefore, it would have been obvious to one of ordinary skill in the art to modify the cereal product of Lang and include the inulin as soluble fiber in the baked goods. One of ordinary skill in the art would have been motivated to do so at least for the purpose of increasing the slowly available glucose content as well as aadding indigestible fiber that aids in retention of added softness and creaminess in the baked good.

Claim 44 depends from claim 1 and limits that the baked cereal product “further comprises a up to about 12% toral sweetener consisting essentially of sugar and inulin”. however, claim 44, like 43 also recites “up to 12 wt%total sweetener consisting essentially of sugar and inulin”, the broadest reasonable interpretation is from “0 wt%- 12 wt% sweetener consisting essentially of sugar and inulin” and from which it follows that the ingredients that are optional (and hence can be 0 wt%) read on the above described broadest reasonable interpretation.For, the purpose of  compact prosecution applied art to Lang and Coleman both teach sugar and inulin are taught by applied art to Lang and Colemen as applied above (see coleman para 36). It would have been obvious to one of ordinary skill in the art to modify the cereal product of Lang and include the inulin as soluble fiber in the baked goods. One of ordinary skill in the art would have been motivated to do so at least for the purpose of minimizing artificial sweetener use increasing the bulk and body in the baked cereal product while adding indigestible fiber that aids in retention of added softness and creaminess in the baked good.
Claim 45 depends from claim 1 and limits that the baked cereal product “further comprises a up to about 10% fructose”. however, claim 45, like 43 also recites “up to 10 wt% fructose”, the broadest reasonable interpretation is from “0 wt%- 12 wt% sweetener consisting essentially of sugar and inulin” and from which it follows that the ingredients that are optional (and hence can be 0 wt%) read on the above described broadest reasonable interpretation.For, the purpose of  compact prosecution applied art to Lang para 24 .
Claim  9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lang in view of Long, Coleman and Hijden as applied above for claim 1 and 7, and further in view of Venoy et al. (WO 2012/120154 A1) hereinafter Venoy.
Regarding claim 9, Lang discloses the cereal product of claim 7. Lang does not specifically teach the inclusions maintain their texture for at least about six months. Coleman as applied above teaches that water activity properties of foods that are conducive for controlling microbial activity, and, maintaining shelf life (Coleman para 7-8), where the microbial stability is maintained for at least about 6 months for a packaged baked product stored at 70F and it would have been within the purview of one of ordinary skill that shelf stability as taught by Colemen includes microbial and consistency stability, i.e., texture is maintained  Thus, foods having increased shelf stability were known and desired and Venoy teaches a biscuit wherein the inclusions maintain their texture for at least about six months (pg. 19, lines 12-15). Therefore, based on the teaching of Colema and Venoy, it would have been obvious to one of ordinary skill in the art to modify the cereal product of Lang in view of Venoy to include wherein the inclusions maintain their texture for at least about six months in order to meet the expected nutritional profile in terms of fat and sugar (Venoy; pg. 4, In 1-2).

Claims 11, 12 rejected under 35 U.S.C. 103(a) as being unpatentable over Lang in view of Long, Coleman and Hijden as applied above for claim 1 and 7, and further in view of Koumarinos (US 6,488,957 B1), hereinafter Koumarianos.
Regarding claim 11, Lang discloses the cereal product of claim 7. Lang does not disclose wherein the inclusions comprise buckwheat grits, groats, and/or cuts. Koumarianos discloses a food supplement comprising buckwheat groats (col 5, In 3-5). Thus, inclusion of buckwheat groats was known and it would have been obvious to one of ordinary skill in the art to modify the cereal product of Lang in view of Koumarianos to include buckwheat groats in order to curb one's appetite (Koumarianos; col 4, In 20-21).
Regarding claim 12, Lang discloses the cereal product of claim 1. Lang does not disclose buckwheat grits, groats and/or cuts. Koumarianos discloses a food supplement comprising buckwheat groats (col 5, In 3-5). Thus, inclusion of buckwheat groats was known and it would have been obvious to one of ordinary skill in the art to modify the cereal product of Lang in view of Koumarianos to include buckwheat groats in order to curb one's appetite (Koumarianos; col 4, In 20-21).

Claims 40-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lang in view of Long, Coleman and Hijden as applied above for claim 1 and 7, and further in view of Skrabanja et al (J. Agric. Food Chem., hereinafter Skrabanja) and Lanvin(WO2012120155A1)
Lang in view of Coleman and Hijden as applied above teach the baked product of claim 1 but is silent regarding flakes, grits and flour of whole grains like buckwheat, rye, millet, triticale as recited in claims 39-42. However, use of such grains in the claimed proportions in baked snacks was well known in the art at the time of the invention as taught by Skrabanja teaches the use of buckwheat in baked bread (Abstract; page 490, Col. 2, para 3; page 491, Col. 1, para 1) which has low glycemic index (page 494, Col. 2, para 4; page 495, Col. 1, para 1).  Skrabanja further teaches that the buckwheat comprises of buckwheat groats (page 490, Col. 2, para 3; page 491, Col. 1, para 1).  Somilarly Lanvin teaches cereal product with SAG in the claimed range (Page 7, lines 25-35) and also teaches mixture of whole grain flours with refined flours (see page 11, lines 1-27  for whole grain  flours and Page 13, lines 25-30 for flakes etc). Since, Skrabanja and Lanvin both teach that a baked product, with whole grain cereals (Lanvin) and buckwheat (Skrabanja ) have low glycemic index, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lang with Skrabanja and Lanvin and use seed /grains such as triticale or rye or buckwheat to make a baked cereal product with SAG content of greater than about 15 g per 100 g and a moisture level of less than about 5 wt%.  It is noted that Applicant attaches no criticality to the buckwheat/rye or triticale form and discloses and interchangeably uses groats, grits, and cuts.  Lang further discloses that the cereal product comprises of flour in the claimed range (see table after para 149 ) of refined flour.  Skrabanja discloses that the seeds comprise of buckwheat (page 490, Col. 2, para 3; page 491, Col. 1, para 1) and Lanvin discloses general composition on page 6, wholegrain cereals on pages 10-11 and relative proportion of flours on pages 11-12.

Claim 35 is rejected under 35 U.S.C. 103(a) as being unpatentable over to Long et al. (US 2008/0317932A1) hereinafter 'Long' in view of Coleman, Hijden and Lang.
Regarding claim 35, Long discloses a food bar (para [0007]) comprising (c) a heat processable binder, (para [0020]); and (d) buckwheat in an amount of about 15 wt.% or more of the food bar (para [0008-0009]). Long does not disclose a water activity of about 0.6 to about 0.9. 
However, cereal based baked dough products having water activity in the claimed range was known as taught by Coleman (Para 8) where water activity between 0.5 and 0.8. Hijden discloses a food product comprising slowly digestible carbohydrates with a water activity of about 0.7 or more (pg. 11, para 4). Thus, cereal based food products with slowly digestible carbohydrates or slowly available sugars were known to be made having water activity of about 0.6 to 0.9 as taught by Coleman and Hijden. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the cereal product of Lang to have a product with a water activity of about 0.6 to 0.9. One of 
Further, Long does not disclose an SAG content of greater than about 15 g per 100g of food bar. However, Lang discloses a cereal product comprising an SAG content of greater than about 15 g per 100 g of cereal product (para [0003]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the food bar of Long in view of Lang to include an SAG content of greater than about 15 g per 100 g of cereal product in order to provide a product that has slow energy release that aids in maintaining blood glucose levels over an extended time (Lang; para [0043]).
Response to Arguments
Applicant’s arguments, of 10/14/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 rejection have been fully considered but new claims 43-45 changed the scope of invention. Amended claims are addressed above. 
Applicant’s arguments against Lang in view of Long, coleman and Hidjen are considered but the applicant is In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case applicant’s assertion that Long does not teach buckwheat is not persuasive. Buckwheat is taught by Long at least in para 8. Further , in response to applicant's argument that the claims are not obvious over the applied art, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

On page 8 of applicant’s response the argument is that “Lang, Long, Coleman, Hijden, Folz, Koumarianos, Skrabanja, and Lanvin fail to teach, suggest, or disclose alone or in any combination the claimed baked cereal product and in particular a baked cereal product having a whole grain carbohydrate component comprising buckwheat, rye, spelt, millet, triticale, or combinations thereof present in a total amount of about 10 wt% to about 16 wt% as set forth in independent claim 1. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the applied art to Lang teaches a cereal product, wherein the cereal product is a baked cereal product (para 43, 46). Cereal product comprising a SAG content of greater than about 15 g per 100 g of cereal product (para 22). Lang teaches of dough comprising 10-20% water (Table after para 149) and baked product with water content ranging from 7-10% (Para 24) but is silent regarding the water activity of about 0.6 to 0.9. 
Coleman (Para 8) and Hidjen are relied upon to show conventionality of baked goods  having water activity in the claimed range was known as taught by Coleman (Para 8) where water activity between 0.5 and 0.8. Hijden discloses a food product comprising slowly digestible carbohydrates with a water activity of about 0.7 or more (pg. 11, para 4). Thus, cereal based food products with slowly digestible carbohydrates or slowly available sugars were known to be made having water activity of about 0.6 to 0.9 as taught by Coleman and Hijden. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the cereal product of Lang to have a product with a water activity of about 0.6 to 0.9. One of ordinary skill in the art would have been motivated to make a cereal based product with a water activity in the claimed range (typical of intermediate moisture baked dough products according to Coleman and Hijden) such that the baked products have increased shelf life at room temperature and extended shelf life if stored at 70F in hermetically sealed packages., i.e., baked dough products having water activity as taught have properties that are conducive for controlling microbial activity, and, maintaining shelf life (Coleman Para 7 and 8).
Lang teaches cereal product of claim 1, wherein the cereal product is a baked cereal product (para 43, 46). Cereal product comprising an SAG content of greater than about 15 g per 100 g of cereal product (para 22), but does not specifically include sources buckwheat, rye, spelt, millet, triticale or combinations thereof in amounts of 10-16% by weight of the cereal product. Long discloses a food bar (para [0007]) comprising (c) a heat processable binder, (para [0020]); and (d) buckwheat in an amount of about 15 wt.% or more of the food bar (para [0008-0009]). Buckwheat has low glycemic index, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lang with Long and use seed /grains such as buckwheat to make a baked cereal product with SAG content of greater than about 15 g per 100 g and a moisture level of less than about 5 wt%.  It is noted that Applicant attaches no criticality to the buckwheat/rye or triticale form and discloses and interchangeably uses groats, grits, and cuts.  Long discloses use of buckwheat (Para 8-9) and discloses general composition where inclusion of sources like buckwheat have a low glycemic index , i.e., further increase the slowly available glucose.
Thus it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Applicant’s arguments are considered but are not found to be persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYOTI CHAWLA/Primary Examiner, Art Unit 1791